Citation Nr: 1130020	
Decision Date: 08/12/11    Archive Date: 08/23/11

DOCKET NO.  04-39 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU), for the period prior to December 4, 2009.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel



INTRODUCTION

The Veteran had active service from March 1957 until July 1977.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Portland, Oregon.

In March 2010, the Board included a claim for TDIU in its remand, in conjunction with several increased rating claims.  As indicated in 38 C.F.R. § 4.16(a), TDIU is a benefit that is available when a schedular rating is less than total.  In a November 2010 rating decision, however, VA granted a 100 percent evaluation for a heart disorder as of December 4, 2009, thus rendering moot the question of TDIU for the period beginning on that date.  The question of entitlement for the preceding period remains, however, given that the underlying matter on appeal has been pending since 2001.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Prior to June 29, 2004, the Veteran's service connected disabilities did not render him unable to obtain and retain substantially gainful employment.

2.  Effective June 29, 2004, service connection had been established for dilated cardiomyopathy, congestive heart failure and atrial flutter associated with hypertension - 60 percent; PTSD - 70 percent; type II diabetes mellitus with nephropathy - 20 percent; and hypertension - zero percent.  The Veteran's combined disability evaluation was 90 percent.

3.  The Veteran's service-connected disabilities, when evaluated in association with his education and occupational experience, rendered him unable to obtain and retain substantially gainful employment as of June 29, 2004.


CONCLUSIONS OF LAW

1.  Prior to June 26, 2004, the criteria for entitlement to TDIU were not met.  38 U.S.C.A. §§ 1155, 5103A, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.340, 3.341, 4.15, 4.16, 4.19 (2010).

2.  The criteria for entitlement to TDIU were met as of June 29, 2004.  38 U.S.C.A. §§ 1155, 5103A, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.340, 3.341, 4.15, 4.16, 4.19 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The issue on appeal, entitlement to TDIU, stems from the Veteran's claim for a higher initial rating for Posttraumatic Stress Disorder (PTSD).  In Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the United States Court of Appeals for Veterans Claims held that a request for TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather, can be part of a claim for increased compensation.   Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Nonetheless, the Board acknowledges that, in the present case complete notice was not issued prior to the adverse determination on appeal.  Under such circumstances, VA's duty to notify may not be "satisfied by various post-decisional communications from which a claimant might have been able to infer what evidence VA found lacking in the claimant's presentation."  Rather, such notice errors may instead be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the RO's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the RO); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).

In this case, the VA's duty to notify was satisfied subsequent to the initial RO decision by way of a letter sent to the Veteran in June 2010 that fully addressed all notice elements.  The letter informed the Veteran of what evidence was required to substantiate the claim and of the division of responsibility between VA and a claimant in developing an appeal.  Therefore, the Veteran was "provided the content-complying notice to which he [was] entitled."  Pelegrini, 18 Vet. App. at 122.  Furthermore, the claim was readjudicated with the issuance of a Supplemental Statement of the Case in March 2011.  The Veteran has not alleged any prejudice caused by this timing error, and the Board finds no basis for finding prejudice against the Veteran's appeal of the issue adjudicated in this decision.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Based on the foregoing, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2010); see Golz v. Shinseki, 590 F.3d 1317, 1320 (2010).  

Here, service records have been obtained, as have records of private and VA treatment.  Under the VCAA, VA must provide an examination when there is (A) competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of a disability and; (B) evidence that indicates that such disability or symptoms may be associated with the claimant's active military, naval, or air service; but (C) insufficient medical evidence for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).

In this case, the Board finds that the voluminous record, while not containing an examination specifically addressing the matter of employability, nonetheless is more than adequate address the claim on appeal.  Specifically, the record contains numerous VA examinations of the Veteran's service-connected disabilities, and such examinations, when considered together against the backdrop of the entire record, are found to be adequate for rating purposes.  As noted above, the issue on appeal concerns entitlement to TDIU prior to December 4, 2009, and a remand for a contemporaneous examination would reflect only current findings.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See, Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's statements in support of the claim are also of record.  The Board has carefully considered such statements and concludes that no available outstanding evidence has been identified.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

TDIU

A total disability rating for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.34l, 4.16(a) (2010).  Where these percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service- connected disabilities.  38 C.F.R. § 4.16(b) (2010).  

Marginal employment shall not be considered substantially gainful employment, and generally shall be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person. Marginal employment may also be held to exist, on a facts-found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold. Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a) (2010).

The central inquiry is, "whether the [V]eteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19 (2010); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Board observes that a claim for TDIU is, in essence, a claim for an increased rating.  Norris v. West, 12 Vet. App. 413, 420-21 (1999).  A TDIU claim is an alternate way to obtain a total disability rating without recourse to a 100 percent evaluation under the rating schedule.  It is noted that the Veteran's combined evaluation for compensation is 100, effective December 4, 2009.  Accordingly, the issue of TDIU after this date is moot, and the Board will address only whether TDIU was warranted prior to December 4, 2009.

In evaluating the Veteran's level of disability, the Board has considered the Veteran's Global Assessment of Functioning (GAF) scores as one component of his disability picture as it relates to service-connected posttraumatic stress disorder (PTSD).  GAF is a scale used by mental health professional and reflects psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  The scale may be relevant in evaluating mental disability.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).

On VA examination in July 2002, it was noted that the Veteran had retired from his work as a medical technician and licensed practical nurse four years prior.  On examination in June 2004, the Veteran reported that he slept approximately four hours a night and experienced nightmares five to seven nights a month.  During the examination, the Veteran had poor eye contact, though his speech was of a normal rate and rhythm.  He showed no signs of psychosis or cognitive deficit; however he did endorse suicidal ideation.  With regard to activities of daily living, the Veteran was considered competent to handle such activities as well as financial matters.  The Veteran's GAF score as a result of major depressive disorder was 38; PTSD resulted in a GAF score of 64; and the Veteran's alcohol dependence was responsible for a GAF score of 55.

The Board cannot ignore the particularly low GAF score of 38 for major depressive disorder and notes that the examiner did not effectively distinguish the symptomatology and functional effects of the various diagnoses, other than PTSD.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (when it is not possible to separate the effects of a nonservice-connected condition from those of a service-connected condition, reasonable doubt should be resolved in the claimant's favor with regard to the question of whether certain signs and symptoms can be attributed to the service- connected condition).  

On VA psychiatric examination in November 2008, the Veteran stated that he did not sleep well.  It was reported that in January 2008, the Veteran experienced an aortic embolism resulting in paralysis from the waist down.  The Veteran indicated that since that time, he had been in a local rehabilitation facility because he needed support for virtually all of his activities of daily living.  He reported that he graduated from high school and that he completed two years of college.  He was able to read and to watch television, but he found himself to be easily provoked by anything having to do with violence.  He indicated that he had last worked in 1999 at which time he was an assistant director of a local mental health facility.  The Veteran reported that from 1977 to 1999, he had had multiple jobs and he lost many of them due to a tendency to become angry.  He further indicated that he was extremely limited in his activities of daily living and that he was only minimally able to help with his hygienic needs; otherwise, he was totally dependent on the staff at his rehabilitation facility for meals and ambulation. It was reported that the Veteran was wheelchair-bound and that he hoped to gain upper-body strength so that he could lift himself from his wheelchair to his bed.

The examiner indicated that the Veteran was reasonably well groomed and that he tended to not make eye contact.  The Veteran was completely cooperative throughout the interview and his speech had a regular rate, rhythm, and volume.  Thought processes were linear and that no psychotic features were present; however the Veteran did have suicidal ideation, but denied intent.  The Veteran reported that he was constantly in a state of apprehension about the future and felt that something bad was going to happen.  The examiner stated that the Veteran described flashbacks of Vietnam that occurred when he was sitting and talking to other people in the rehabilitation facility.  The Veteran had frequent awakening and felt panicky because he could not move his legs.  Using a self-rating PTSD scale, the Veteran endorsed all of the items from a moderate to extreme degree.  It was noted that the Veteran's judgment was intact and that he showed good insight about his emotional and behavioral difficulties.

Following examination, a GAF score of 51 was assigned, and it was described that the Veteran had experienced extraordinary stress in the context of becoming paraplegic in January 2008.  The Veteran had been constantly in a rehabilitation facility since that time and was working towards becoming independent enough to return to living in his home with as little outside assistance as possible.  While the Veteran's demeanor was superficially calm and pleasant, the examiner remarked that he appeared to use psychological mechanisms of suppression and repression in order to avoid dysphoria associated with reexperiencing traumatic events while in a combat situation.  The examiner commented that the Veteran's assigned a GAF score was due to significant interpersonal difficulty and recurring subjective distress of a moderately severe level.

Service connection has been established for dilated cardiomyopathy, congestive heart failure and atrial flutter associated with hypertension (60 percent, effective July 16, 2002; 100 percent, effective December 4, 2009); PTSD (70 percent effective June 29, 2004); type II diabetes mellitus with nephropathy (20 percent effective May 8, 2001); peripheral neuropathy of the right and left lower extremities associated with service-connected diabetes (10 percent, effective January 12, 2007); and hypertension (zero percent, effective November 20, 2001).  As previously indicated, the Veteran's combined evaluation for his service-connected disabilities is 100 percent, effective December 4, 2009.  Thus, the principal question before the Board is whether his service service-connected disabilities alone cause him to be unemployable prior to that date.

Based on a thorough review of the foregoing evidence and claims file, the Board finds that the Veteran was entitled to TDIU, effective June 29, 2004.  The Board notes that it was on this date that the Veteran's GAF score was assessed as 38, indicating some impairment in reality testing or communication, or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  The Board again recognizes that the GAF score of 38 was attributed to nonservice-connected major depressive disorder.  However, it has been found that the examiner did not sufficiently distinguish the symptomatology and functional effects of the various diagnoses, see Mittleider v. West, 11 Vet. App. 181, 182 (1998), and the Board thus resolves doubt in the Veteran's favor with respect to the cause of his low GAF score.  It was further noted, that even if the Board considered only his GAF score of 64 for PTSD, that he nonetheless suffered from the additional physical limitations of service-connected congestive heart failure associated with hypertension (itself rated as 60 percent disabling at the time).

As previously stated, the issue of entitlement to TDIU comes to the Board form a claim for a higher initial rating for PTSD.  Specifically, the Veteran claimed entitlement to service connection for PTSD in November 2001.  In a rating decision of July 2002, service connection was denied.  The Veteran appealed from that denial in August 2002, and in August 2004 a new rating decision was issued granting service connection effective November 20, 2001.  The Veteran appealed from the initial 30 percent rating, and has continuously pursued his appeal to the present.  Thus, the period on appeal extends to November 2001.  To that end, the Board finds that TDIU is not warranted prior to June 28, 2004, as there is no evidence of record - lay or otherwise - to suggest that the Veteran's unemployment was as a result solely of his service-connected disabilities prior to that date.  In fact, it is noted that on VA examination in July 2002, none of the kinds of extreme physical or social limitations associated with unemployability are reported to have been present at that time.

Having reviewed the Veteran's written statements and statements made to treating physicians, the Board finds him to be credible and his testimony of great probative worth.  Nonetheless, while the evidence of record indicates that the Veteran was unable to secure and maintain employment due to service-connected disabilities as of June 29, 2004, even his credible statements do not support a grant of TDIU prior to that date.

The Board has reviewed and considered all evidence of record, and where appropriate, doubt to be resolved in the Veteran's favor.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to TDIU prior to June 29, 2004 is denied.

Entitlement to TDIU is granted, effective June 29, 2004.



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


